         Case: 1:21-cv-00122-GHD-DAS Doc #: 3 Filed: 07/29/21 1 of 1 PageID #: 17




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

EARLINE GANDY                                                                            PLAINTIFF

v.                                                   CIVIL ACTION NO. 1:21-cv-00122-SA-DAS

IAN PIGG                                                                            DEFENDANT



                                       ORDER OF RECUSAL

          The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on July 28, 2021. Judge Aycock, on her own motion, hereby RECUSES herself from this

cause.

          It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

          This, the 29th day of July, 2021.

                                                        /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE
